DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (PGPub 20150349706) in view of Chinchurreta (EP2696150).
Grossman teaches a modular system for cleaning a solar panel comprising two independent modules (212, 214) communicating with each other arranged at the upper and lower ends of the array of panels forming an upper module and a lower module.  There is a cleaning element (413) disposed transversely to the array of panels between the at least two upper and lower modules wherein the at least one cleaning element is attached to the upper and lower modules by means of couplings (figure 4 shows 413 attached to the end plates).  Each of the upper and lower modules comprise at least one traction element (206, 208) arranged perpendicular to the array of panels (figure 2 and 3), wherein the traction element rotates when a force is applied, providing in this way movement to the upper and lower modules through the array of panels (the belt is shown on wheels in figure 8).    
Grossman teaches all the essential elements of the claimed invention however fails to teach a controller in the upper and lower modules which allow for synchronization of movement between the upper and lower modules, wherein at least one controller element establishes a communication link between the upper and lower modules.  Chinchurreta teaches a solar planel cleaner comprising an upper and lower module (9, 9’) with a cleaning element extending between (4).  There is a controller on the upper and lower modules (there is an emitter (12a) and a receiver (not shown) on the upper and lower modules) that establishes a communication link between the modules (the emitter emits a laser signal which when received by the receiver allows the modules to move; when the laser signal is not received by the receiver, then the device is capable of aligning itself in order to correct the trajectory until the laser signals are received by the receiver).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grossman so that is comprises a controller as taught by Chinchurreta to ensure that the modules moved together in synchronized alignment.
With regards to claim 2, there is a profile (210) adjustable to the distance between the upper and lower ends of the array of panels, which holds the upper and lower modules together through at least one opening and one coupling arranged in each of the upper and lower modules by which each profile passes through and attaches to each module (paragraph 0046).
With regards to claim 3, there are two profiles (210) which hold upper and lower modules together through at least two openings and two couplings arranged in each of the upper and lower modules (paragraph 0046). 
With regards to claim 4, the cleaning element corresponds to a brush with bristles that are hard or flexible or a combination.
With regards to claim 5, the upper and lower modules each comprise at least one additional traction element (there are two wheels; figure 8) arranged perpendicularly to the arrangement of panels to rotate by applying a force to them, thereby providing an additional aid to the movement of the upper and lower modules through the array of panels.  
With regards to claim 6, each of the upper and lower modules further comprise at least one pair of guiding elements (204) to maintain stability of the upper and lower modules.
With regards to claim 7, the upper and lower modules comprise an additional pair of guiding elements (figure 8 shows a pair).
With regards to claim 8, the upper and lower modules further comprise at least one actuating element which provides rotation to the traction elements (paragraph 0063).
With regards to claim 9, the upper and lower modules comprise at least one additional actuating element which provides rotation to the cleaning element through a transmission system (drive module 1300).
With regards to claim 10, the actuating elements correspond to an electric motor (paragraph 0039 and 1310).
With regards to claim 11, the actuating elements is covered by a sealed housing forming an independent and individually replaceable unit in the modules (paragraph 0047).
With regards to claim 12, the transmission system comprises any type of system capable of transmitting energy generated by actuating elements (paragraph 0065/0066).  
With regards to claim 13, the transmission system is covered and sealed (paragraph 0047).
With regards to claim 19, the upper and lower modules further comprise an energy storage element (1404).
With regards to claim 20, the energy storage element is a battery (1404).
With regards to claim 21, the energy storage element is sealed and covered (paragraph 0047).
With regards to claim 22, there is a terminal port arranged at the beginning or end of the array (edges of the panels).
With regards to claim 23, the terminal port comprises solar panels (figure 1).
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 14 includes the limitation that the pair of guiding elements comprises at least two plates wherein the plates are used to attach at their ends of the shafts of each guiding element, forming the pair of guiding elements, wherein the pair comprises an anchor shaft that attaches to both plates, which as a whole allows for a clearance in each of the pairs of guiding elements further allowing a pivoting movement about a common axis of the guiding elements that make up each of the pairs of guiding elements.  
Claim 15 includes the limitation of a regulating element connected to at least one guiding shaft, which raises or lowers the cleaning element in relation to the surface of the panels.  
Claim 16 includes the limitation that the upper and lower module is performed through a synchronized control of the its actuating elements, wherein the at least one controller element of a module further establishes a communication link between the upper module and/or the lower module with any additional module that is available for the replacement of one of more modules.   
None of the prior art teach the above limitations, nor would it have been obvious to modify the prior art to achieve the claimed invention since there is no teaching or motivation to do so.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant amended claim 1 to include the some of the limitations from claim 16.  As stated in the prior action, this claim “would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.”  All the limitations of claim 16 nor the limitations of intervening claim 8 were not included in the independent claim 1 and therefore, the amendment did not make the claim allowable.  While the applicant included the limitations that were listed as “allowable subject matter”, it is not just those limitations that make it allowable.  It is those limitations in combination with the rest of the limitations from the claim and any intervening claim limitations that would make claim 16 allowable.   Therefore, a new search was made to find the limitations of the amended claim.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723